Citation Nr: 1619401	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-14 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) with lumbosacral strain.  

2.  Entitlement to a disability rating in excess of 20 percent for right shoulder strain.  

3.  Entitlement to a disability rating in excess of 10 percent for right knee strain.  

4.  Entitlement to a disability rating in excess of 10 percent for left shoulder strain.  

5.  Entitlement to a disability rating in excess of 10 percent for left hip strain.  

6.  Entitlement to a disability rating in excess of 10 percent for right hip strain.  

7.  Entitlement to an increased rating for osteoarthritis, left knee, status post arthroplasty, evaluated as 10 percent for the period prior to July 25, 2011, and 30 percent disabling for the period on and after September 1, 2012.  

8.  Entitlement to an initial rating for degenerative joint disease (DJD) and DDD of the cervical spine, evaluated as 10 percent disabling prior to May 9, 2011, and 20 percent disabling for the period on and after May 9, 2011.  

9.  Entitlement to an initial rating in excess of 20 percent for cervical radiculopathy of the left upper extremity.  

10.  Entitlement to an initial rating in excess of 20 percent for cervical radiculopathy of the right upper extremity.  

11.  Entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy of the left lower extremity.  

12.  Entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from February 1976 to May 1991.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from the November 2008, December 2009, July 2013, and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to the benefits sought.  The jurisdiction of his appeal has since been transferred to the VA RO in Winston-Salem, North Carolina.  

In the November 2008 rating decision, the Agency of Original Jurisdiction (AOJ) continued the 20 percent disability ratings assigned for DDD with lumbosacral strain and the right shoulder strain.  The RO also denied the Veteran's claims seeking ratings in excess of 10 percent for the right knee strain, left shoulder strain, left hip strain, right hip strain, and osteoarthritis of the left knee.  The Veteran filed a notice of disagreement (NOD) with this decision in January 2009, and perfected at timely appeal of this decision in March 2010.  

In the December 2009 rating decision, the AOJ granted the Veteran's claim seeking service connection for DJD and DDD of the cervical spine, and evaluated this disability as 10 percent disabling, effective February 25, 2008 (the date of the Veteran's claim).  In his March 2010 NOD, the Veteran disagreed with the rating assigned for his cervical spine disorder, and sought a higher disability rating for this disorder.  

By way of the February 2012 rating decision, a temporary total evaluation based on surgical or other treatment necessitating convalescence was granted for the left knee disorder, effective July 25, 2011.  An evaluation of 30 percent was assigned for osteoarthritis, left knee, status post arthroplasty, from September 1, 2012.  Therefore, medical evidence during this time period will not be taken into consideration when adjudicating the merits of the claim.  

By way of the March 2012 rating decision and Statement of the Case, the AOJ increased the disability rating for DDD and DJD of the cervical spine to 20 percent disabling, effective May 9, 2011.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during the appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  

In the July 2013 rating decision, the AOJ granted a separate compensable rating for left upper extremity radiculopathy, and assigned a 50 percent rating for this disability, effective May 8, 2012.  The AOJ also granted a separate compensable rating for right upper extremity radiculopathy, and evaluated this disability as 40 percent disabling, effective May 8, 2012.  In this decision, the AOJ also decreased the disability rating for the Veteran's right shoulder strain to 10 percent disabling, effective from February 27, 2013.  Additionally, the AOJ decreased the disability rating assigned for the Veteran's DDD and DJD of the cervical spine to 10 percent, effective from February 27, 2013.  

By way of the March 2014 rating decision, the AOJ granted separate compensable ratings for lumbar radiculopathy of the right and left lower extremities, evaluating both disabilities as 10 percent disabling, effective May 8, 2012.  Despite the 40 percent and 50 percent ratings assigned for radiculopathy of the right and left upper extremities, respectively, by way of the July 2013 rating decision, the AOJ recharacterized these issues to cervical radiculopathy of the right and left upper extremities associated with DJD and DDD of the cervical spine, and decreased the disability rating assigned for these disorders to 20 percent disabling, effective May 8, 2012.  In addition, it appears the Veteran's DJD and DDD of the cervical spine was assigned a 20 percent disability rating again, effective from May 9, 2011.  Furthermore, the Veteran's right shoulder strain was once again assigned a 20 percent rating for the duration of the appeal.  In the April 2014 Supplemental Statement of the Case (SSOC), the AOJ readjudicated the claim, and continued the 20 percent rating assigned for the right shoulder strain and cervical spine disability.  

The Board notes that the Veteran requested a hearing before a Veterans Law Judge to be held at the AOJ.  He was scheduled for a hearing at the Winston-Salem RO on November 18, 2015.   However, during a November 2015 telephone conversation, the Veteran requested that his hearing be cancelled.  Thus, the Veteran's hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e) (2015).

The appeal is REMANDED to the (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current disabilities are more disabling than currently evaluated.  In addition, it appears that he filed for disability benefits from the Social Security Administration (SSA).  An April 2013 medical release form reflects that the Veteran authorized VA to disclose his medical records to the SSA.  In an April 2013 letter issued by the SSA and addressed to VA, the SSA requested the Veteran's medical records dated from January 2011 to the present in order to process and fully evaluate his claim for SSA disability benefits.  However, the record is unclear as to whether he was granted SSA disability benefits, and if so, what disability(ies) the Veteran is receiving disability benefits for.  

VA has a duty to assist a claimant in obtaining relevant records held by the SSA, but it is not the case that it must obtain records in every case in order to rule out there relevance.  See Golz v. Shinseki, 590 F.3d 1317, 1322-23 (Fed. Cir. 2010).  "[I]n close or uncertain cases the VA should be guided by the principles underlying this uniquely pro-claimant system."  Id. at 1323.  Given the large number of issues currently before the Board, there is a reasonable possibility that records likely held by the SSA are relevant to those issues.  Therefore, on remand, VA must acquire a copy of the decision adjudicating any claim of the Veteran's for SSA disability benefits, as well as copies of the medical records used in the determination of benefits made to the Veteran by SSA.  

The record also reflects that the Veteran was last afforded comprehensive VA orthopedic examinations in connection to his bilateral hip, knee, and shoulder disabilities, as well as his lumbar spine and cervical spine disabilities in February 2013.  He also underwent a VA neurological examination in connection to his radiculopathy of the upper and lower extremities in October 2013.  These examinations were adequate and the Veteran has not indicated, and the evidence does not reflect, that these disabilities have worsened since his last examinations.  However, in light of the fact that the AOJ, without clear reason, assigned one disability rating for the Veteran's cervical spine and right shoulder disabilities in the July 2013 rating decision, and then another disability rating in the March 2014 rating decision, the Veteran should be afforded new VA examinations for these disabilities to better understand the current severity of these disorders.  

Finally, as this matter is being returned for additional development, ongoing VA treatment records must also be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file records of VA treatment of the Veteran dated from March 2014 to the present time.  

2.  Obtain from the SSA all medical records and adjudications associated with any claim he has filed for SSA disability benefits and associate such documents with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  

3.  Thereafter, schedule the Veteran for an examination to determine the nature and extent of the service-connected degenerative joint disease (DJD) and degenerative disc disease (DDD) cervical spine.  The examiner must review the Veteran's claims file in conjunction with the examination.  Any testing deemed necessary should be performed.  

The examiner must note all pertinent pathology associated with this disability, including, but not limited to, any muscle spasm, guarding, or abnormal gait or abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis).  The examiner must note the presence or absence of any favorable or unfavorable ankylosis of the Veteran's cervical spine.  The examiner must document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome of the cervical spine that requires bed rest prescribed by a physician and treatment by a physician.  

Also, the examiner must provide the range of motion of the Veteran's cervical spine.  The examiner must also note whether--upon repetitive motion-- there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range-of-motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner must also describe whether pain significantly limits functional ability during flare-ups or when the cervical or lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner must describe the functional loss due to the Veteran's service-connected cervical spine disability.  

A complete rationale for all opinions expressed must be provided.  

4.  After completing the above, afford the Veteran a VA examination to evaluate the current severity of his service-connected right shoulder disability.  The examiner must review the claims file in conjunction with the examination.  Any testing deemed necessary should be performed.  


The examiner must note all pertinent pathology associated with this disability.  The examiner must conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service connected shoulder disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner must indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  Also, the examiner should discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected right shoulder disability.  

The examiner must address whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups, and must express any additional limitation of motion in degrees.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner must specifically indicate whether limitation of motion of the arm is at shoulder level, midway between his side and shoulder, or to 25 degrees from his side.  The examiner must identify any ankylosis of the scapulohumeral articulation, and specify whether it is favorable or unfavorable.   

The examiner must identify any impairment of the humerus, including a loss of the head, nonunion, fibrous union, recurrent dislocation of at scapulohumeral joint with frequent episodes and guarding of all arm movements, infrequent episodes and guarding of movement only at shoulder level, or mal-union with marked or moderate deformity.  

The examiner next must identify any dislocation of the clavicle or scapula, nonunion of the clavicle or scapula with loose movement, nonunion of the clavicle or scapula without loose movement, or mal-union of the clavicle or scapula.  

The examiner must describe the functional loss due to the Veteran's service-connected cervical spine disability.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other 

(CONTINUED ON NEXT PAGE)
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




